Citation Nr: 0004184	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  93-03 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability in the left ear.  

2.  Entitlement to a rating in excess of 30 percent for 
bilateral residuals of frostbite of the feet prior to January 
12, 1998.  

3.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, currently evaluated as 30 
percent disabling.  

4.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty for training from March to 
June 1977 and served on active duty from July 1979 to 
September 1980.  

This matter came to the Board of Veterans' Appeals (Board) 
originally on appeal from a May 1992 decision and subsequent 
decisions by the St. Louis, Missouri, Department of Veteran's 
Affairs (VA) Regional Office (RO).  

Historically, service connection was denied for frostbite of 
the hands and bilateral hearing loss in an October 1987 Board 
decision.  In December 1994, the Board reopen a claim for 
service connection for residuals of frostbite of the hands 
due to a finding of new and material evidence.  By the same 
decision, the Board reopened the claim for service connection 
for bilateral hearing loss based on a change in the law that 
redefined what constitutes hearing loss disability.  The 
Board remanded the case to the RO for additional development 
and for the Board to consider the new criteria.  

By a decision, dated in December 1996, the Board granted 
entitlement to service connection for residuals of frostbite 
of the hands, denied the claim for service connection for 
hearing loss in the right ear, reopened the claim for service 
connection for psychiatric disability and remanded the claim 
for service connection for hearing loss in the left ear.  
Also, by the same decision, the Board remanded the issue of 
entitlement to an increased rating for residual of bilateral 
frostbite of the feet, then evaluated as 10 percent 
disabling.  

Over the intervening period, the RO, in its April 1999 
decision, granted service connection for schizophrenia that 
was evaluated as 10 percent disabling.  Neither the veteran 
nor his representative have expressed disagreement with this 
determination, consequently this matter is no longer in 
controversy.  

Also, by the April 1999 decision, the RO granted an increased 
rating for bilateral residuals of frostbite from 10 to 30 
percent from April 1992 to January 12, 1998, the date of the 
change in the law with respect to the law pertaining to the 
rating of disorders of the arteries and veins.  This rating 
decision also reflects a grant of separate 30 percent ratings 
for the left and right foot under the provisions of the new 
criteria set forth 38 C.F.R. § 4.104, Code 7122.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran has not presented competent medical evidence 
of a nexus between current hearing loss disability in the 
left ear and injury or disease noted during his active 
service.  

3.  The veteran's bilateral residuals of frozen feet are 
productive of complaints of painful and cold feet and some 
diminished sensation without loss of toes or parts, and 
persistent severe symptoms.  

4.  There is no current evidence of peripheral neuropathy, 
Raynaud's phenomenon or other medical conditions, including 
amputations, squamous cell carcinoma, muscle atrophy that are 
shown to be complications of cold injury.  



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for hearing 
loss disability in the left ear is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1999).  

2.  The criteria for an evaluation of greater than 30 percent 
for bilateral residuals of frostbite of the foot , in effect 
prior to January 12, 1998, have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.104, Code 7122 (1997).  

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of frostbite of the right foot have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.104, Code 7122 (1999).  

4.  The criteria for an evaluation in excess of 30 percent 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.104, Code 7122 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hearing loss disability in the left 
ear.

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epp v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The veteran contends that he has hearing loss disability 
related to acoustic trauma received during military service 
when he worked around 105 millimeter guns.  However, the 
veteran is advised that where the determinative issues 
involve questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection.  

With respect to defective hearing, the law provides that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

There is current evidence of disability in the veteran's 
case, inasmuch as he has satisfied the requirements of 
hearing loss disability.  For example the report of the 1983 
VA examination showed thresholds of 40 and 50 decibels at 
3000 and 4000 hertz respectively.  

Likewise, the evidence of record shows that disability was 
present during service.  In the first period of service, the 
examination for enlistment into National Guard service showed 
that the veteran demonstrated 40 decibels in the left ear at 
4000 hertz on audiometric testing conducted in October 1976.  
The May 1977 audiogram for release from active duty shows 
that identical finding.  

Service connection may be established where the evidence 
shows that a particular injury or disease resulting in 
disability was incurred in aggravated by active military 
service.  38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303.  When a 
veteran's condition is properly found to have preexisted 
service, either because it is noted at the time of the entry 
in to service or because, as in this case, preexistence was 
demonstrated by clear and unmistakable evidence, the 
presumption of aggravation must be considered.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where preservice 
disability underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  In this case there is not any indication of an 
augmentation in the severity of the veteran's condition 
during his first period of service, only an indication that 
the condition was evaluated.  United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court) has held that temporary or 
intermittent inservice flare-ups of a preservice condition 
without evidence of worsening of the underlying condition are 
not sufficient to be considered aggravation in service.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  It is also 
significant to note that in the veteran's case the findings 
at enlistment as well as release from active service were 
identical.  Consequently, the presumption of aggravation is 
not applicable in the veteran's case, as there is no 
indication of a worsening of the veteran's hearing condition 
by his initial period of active duty for training.  See, 
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  

There does not appear to be an entrance examination for 
period of active duty in July 1979.  However, testing 
conducted in May 1979 shows a threshold of 50 decibels were 
noted at 4000 hertz.  

The veteran shall be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service rebuts this presumption.  
38 U.S.C.A. §§ 1111, 1137.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  In Crowe the Court, vacated 
and remanded the Board's decision due to failure to its 
provide adequate statement of reasons and bases for its 
conclusion that the presumption of soundness did not apply or 
that it was rebutted by clear and unmistakable evidence to 
the contrary.  

In the veteran's case, as noted above, hearing loss 
disability as defined by law was demonstrated on audiometric 
examination conducted just two months before the veteran's 
entrance into active service.  This evidence qualifies as 
clear and unmistakable evidence of a hearing loss prior to 
the veteran's entrance into active service.  However, the 
medical examination for separation from service, conducted in 
August 1980 showed that the veteran had thresholds of 60 and 
65 decibels at 3000 and 4000 hertz.  While ostensibly, the 
thresholds at the time of the veteran's separation from 
service suggest some increase in disablement.  However, the 
presumption of aggravation is rebutted by clear and 
unmistakable evidence to the contrary by medical opinion 
stating that increased disability was not beyond the natural 
progress of the disorder.  The VA medical statements in 
December 1997 and September 1998 both of which will be 
discussed in greater detail below, show that the augmentation 
of the hearing noted during the second period of service was 
due to the aging process.  

Moreover, the veteran's claim must fail as there is no nexus 
between current disability and injury of disease noted during 
his active service.  The report of the January 1997 VA 
examination shows that the veteran reported that he had 
decreased hearing since the late 1970s and was developed as a 
result of acoustic trauma received in service.  This evidence 
is competent only to the extent that the veteran has 
articulated information concerning what he experienced, but 
not with respect to matters involving a determination of 
medical causation or diagnosis.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995).  

With respect to the history reported on the report of the 
January 1997 VA examination, the veteran is advised that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit requirement for a well 
grounded claim.  Such evidence cannot enjoy the presumption 
of truthfulness as to determination of well groundedness 
because a medical professional is not competent to opine as 
to matters outside the scope of his or her expertise, and a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), that is applicable where 
evidence, regardless of its date, shows that a veteran had 
chronic condition in service or during an applicable 
presumptive period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type that under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 495-98 
(1997).  

As noted above, the veteran has reported that he began to 
have complaints of decreased hearing in the late 1970s.  In 
effect, the veteran's contentions regarding acoustic trauma 
and trouble with hearing in service are probative to the 
extent that they suggest a continuity of symptomatology from 
the veteran's military service.  38 C.F.R. 3.303(b).  
However, in this case, lay evidence of continuity of symptoms 
is not sufficient, but a medical nexus is needed.  See Savage 
v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  In this case, competent medical evidence is needed 
to identify the extent of injury in service, in other words, 
to identify a proper diagnosis and etiology.  Also, medical 
opinion is necessary to show that the current clinical 
findings are related to the veteran's inservice complaint.  
This type of evidence is not available.  

In the veteran's case, the medical opinions of record do not 
support a inservice origin for the veteran's hearing loss 
disability.  For example, the report of the December 1997 VA 
examination shows that the examiner states, "I do not feel 
that the hearing loss is secondary to the history of large 
gun exposure...."  Again, in the September 1998 examination 
report, the examiner states following:

"Bilateral neurosensory hearing loss, 
worse in the left ear, dating back to 
1976.  After review of his chart, and 
specific audiograms I do not feel that 
the hearing loss in the left ear is 
secondary to any military exposure and I 
feel that it is consistent with normal 
aging."  

In the absence of a medical nexus between current disability 
and injury or disease noted during active service, the 
veteran's claim is not well grounded.  No duty to assist is 
required under the provisions of 38 U.S.C.A. § 5107.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should inform 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App 
384, 394 (1993).  I conclude that he has not been prejudiced 
by the decision to deny his appeal.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995).  This is particularly true inasmuch 
as the veteran has not satisfied the initial threshold of 
presenting a well-grounded claim.  

Increased Ratings

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
residuals of frostbite.  That is, he has presented a claim 
that is plausible.  Cf. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  I am also satisfied that all 
appropriate development has been accomplished and that VA has 
no further duty to assist the veteran.  All relevant facts 
have been properly developed.  The recent examinations 
provide sufficient information to rate the disabilities in 
accordance with the applicable rating code.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for residuals of bilateral frostbite of the feet in a May 
1983 rating decision.  The veteran was assigned a 10 percent 
rating for both feet from February 1983.  In an October 1985 
rating decision, the RO reduced the disability rating for the 
bilateral frostbite of the feet to a noncompensable rating 
base on the results of the August 1985 VA examination that 
showed frostbite by history only.  No significant residuals 
were shown on objective evaluation.  This rating was 
confirmed by an April 1986 Board decision.  The disability 
rating was increased to a 10 percent rating in a Board 
decision, dated in January 1991.  This decision was based on 
the August 1989 examination that showed the veteran's feet 
were cold to touch and extremely painful and tender to 
palpation.  The January 1991 rating decision reflects that 
grant of 10 percent from December 1989.  

As noted above, the rating decision of April 1999 reflects a 
rating of residuals of frostbite of both feet prior to 
January 12, 1998.  Effective April 1992, to the veteran was 
afforded 30 percent rating for disability in both feet.  
Effective January 12, 1998, the law pertaining to rating 
diseases of the arteries and veins was changed.  62 Fed Reg 
65207-65224 (1997).  Incidentally, I would note that although 
the law pertaining to rating disorders of the veins and 
arteries was revised effective January 1998, the law 
pertaining to cold injuries was revised effective August 13, 
1998 in accordance with 63 Fed Reg. 37778-37779 (1998).  This 
change was made in part to permit separate ratings for 
frostbite of each affected body part.  As a consequence of 
this change in the law, the April 1999 rating reflects the 
assignment of a 30 percent rating for residuals of frostbite 
in the right foot and a 30 percent rating for residuals of 
frostbite in the left foot.  

Where the law or regulation changes after a claim has been 
filed or reopened, the version most favorable to the 
appellant should apply.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).   

Bilateral Residuals of Frostbite, Prior to January 12, 1998.  

Under the old criteria in effect prior to January 12, 1998, a 
30 percent rating is warranted for bilateral frozen feet 
productive of persistent moderate swelling, tenderness, 
redness, etc.  The next higher evaluation of 50 percent for 
bilateral frozen feet requires loss of toes or parts, and 
persistent severe symptoms.  38 C.F.R. § 4.104, Code 7122 
(1997).  

The clinical record has not revealed more than moderate 
disablement caused by the bilateral service-connected 
disability.  Initially, I note that the clinical record does 
not show that the veteran has lost any toes or parts of his 
feet.  Moreover, the most recent VA examination, conducted in 
January 1997, shows that the veteran did not demonstrate 
tenderness, ulceration, edema, erythema or blistering.  
Although the veteran complained of being cold, his feet were 
determined to be of normal temperature.  Sensation was 
normal, except for some decrease on the lateral aspect of 
both feet.  Neurological evaluation did not support a 
diagnosis of neuropathy secondary to frostbite.  In view of 
the foregoing, the preponderance of the evidence is against 
the claim for an increased rating for bilateral frostbite 
prior to January 12, 1998.  

Residuals of Frostbite of the Right Foot.  

Under the new criteria in effect since 1998, a 30 percent 
rating is the highest schedular rating for cold injury 
residuals.  This rating requires arthralgias or other pain, 
numbness or cold sensitivity plus two or more other 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis).  38 C.F.R. § 4.104.  

However, Notes 1 and 2 indicate that higher evaluations may 
be afforded for residuals of frozen injury as notes state, in 
essence, that each disability diagnosed as a residual of 
frozen injury and every affected part should be rated 
separately.  Ratings are to be combined in accordance with 
38 C.F.R. § 4.25 and § 4.26.  In view of these added 
provisions, I find that the new criteria are more 
advantageous for the veteran.  The advantage is primarily 
evident inasmuch as the veteran is permitted separate ratings 
for each foot affected as well as each condition considered 
to be a complication of the cold injury.  

In this case, while I note that the presence of Raynaud's 
syndrome and peripheral neuropathy were considered in a 1986 
VA hospitalization and an August 1995 VA examination, these 
conditions were not found on the most recent examination in 
January 1997.  Moreover, no other medical conditions, 
including amputations, squamous cell carcinoma, muscle 
atrophy are shown to be complications of cold injury.  

While cold injuries are rated under diseases of the arteries 
and veins, complications may arise in the musculoskeletal 
system, as indicated by Notes 1 and 2 under Diagnostic Code 
7122.  Consequently, in order to afford the veteran every 
consideration in the presentation of his claim, I have 
considered the matter of functional loss.  This is pertinent 
because pain is the predominant feature of the veteran's 
service connected disability picture .  However, the veteran 
has not demonstrated the functional loss due to pain that 
would be equivalent to an evaluation in excess of the current 
schedular 30 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
De Luca v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Although the veteran demonstrated tenderness in both feet on 
previous examinations, at the most recent VA examination, 
conducted in January 1997 the veteran did not demonstrate 
pain or tenderness on objective evaluation.  Neither the 
medical records and reports nor the veteran's statements show 
the presence of such factors as weakened or abnormal 
movement, excess fatigability; incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
sitting, standing, or weight-bearing to a degree that would 
warrant the assignment of a higher rating.  In view of the 
foregoing, the preponderance of the evidence is against an 
evaluation in excess of 30 percent for residuals of frostbite 
in the right foot.  

Residuals of Frostbite of the Left Foot.  

Likewise, in the absence of evidence of complications, 
including Raynaud's phenomenon, peripheral neuropathy, 
amputations, squamous cell carcinoma, muscle atrophy as 
complications of cold injury there is no basis for a 
schedular rating over 30 percent.  

While cold injuries are rated under diseases of the arteries 
and veins, complications may arise in the musculoskeletal 
system, as indicated by Notes 1 and 2 under Diagnostic Code 
7122.  Consequently, in order to afford the veteran every 
consideration in the presentation of his claim, I have 
considered the matter of functional loss.  This is pertinent 
because pain is the predominant feature of the veteran's 
service connected disability picture .  However, the veteran 
has not demonstrated the functional loss due to pain that 
would be equivalent to an evaluation in excess of the current 
schedular 30 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
De Luca v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Although the veteran demonstrated tenderness in both feet on 
previous examinations, at the most recent VA examination, 
conducted in January 1997 the veteran did not demonstrate 
pain or tenderness on objective evaluation.  Neither the 
medical records and reports nor the veteran's statements show 
the presence of such factors as weakened or abnormal 
movement, excess fatigability; incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
sitting, standing, or weight-bearing to a degree that would 
warrant the assignment of a higher rating.  In view of the 
foregoing, the preponderance of the evidence is against an 
evaluation in excess of 30 percent for residuals of frostbite 
in the left foot.  

Extraschedular Ratings.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case during any period 
of entitlement.  The veteran has not required frequent 
hospitalizations, and although some degree of vocational is 
conceivable due the service-connected disabilities, these is 
no demonstration of marked impairment of the veteran's 
ability to work.  The veteran is advised that an evaluation 
of 30 percent of itself reflects consideration of a reduction 
of the veteran's earning capacity due service-connected 
disability.  38 C.F.R. § 4.10.  As a consequence, there is no 
basis for consideration of an extraschedular evaluation in 
this case.  



ORDER

The veteran's claim for service connection for hearing loss 
disability in the left ear is not well grounded.  The appeal 
is denied.  

An increased rating, greater than 30 percent, for bilateral 
residual of frostbite of the feet prior to January 12, 1998, 
is denied.  

An increased rating for residuals frostbite of the right foot 
is denied.  

An increased rating for residuals of frostbite of the left 
foot is denied.  



		
	SABRINA M. TILLEY
	Acting Member, Board of Veterans' Appeals



 

